DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 3 has been canceled. Claims 10-18 have been added. Claims 1-2 and 4-18 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 4/13/2022, with respect to claims 1-2 and 4-18 have been fully considered and are persuasive.  The rejection of 3/2/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ozeki (JP2003155954A) hereinafter Ozeki discloses an engine control device with a processer used to detect an abnormality and reset the microcomputer if a predetermined condition is satisfied. Ozeki is the closest prior art of record. However, Ozeki either alone or in combination with any other prior art does not anticipate or renders obvious:
 “wherein: the continuation condition which the processor determines includes a condition indicating that an engine rotation speed is higher than a threshold engine speed value,” as disclosed in claim 1.
“wherein: the continuation condition which the processor determines includes a condition indicating that a vehicle speed is higher than a threshold vehicle speed value,” as disclosed in claim 4.
“wherein: the continuation condition which the processor determines includes at least two of conditions indicating that an engine rotation speed is higher than a threshold engine speed value, that a vehicle speed is higher than a threshold vehicle speed value, and that all or a part of torque output by the engine is able to be supplemented by a vehicle drive power source other than the engine,” as disclosed in claim 5.
It would not have been obvious to a person having ordinary skill in the art to modify Ozeki to reach the claimed limitations. Claims 2 and 6-18 are allowed based on their dependence on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747